                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:19-cv-560-BO

TIFFANY MCGINITY,                              )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )                      ORDER
                                               )
USAA FEDERAL SAVINGS BANK,                     )
                                               )
       Defendant.                              )



       This cause comes before the Court on plaintiffs motion [DE 16] to strike two of

defendant' s affirmative defenses pursuant to Federal Rule of Civil Procedure 12(f). For the

reasons discussed below, the motion [DE 16] is GRANTED IN PART.

                                         BACKGROUND

       Plaintiff filed this action m December 2019, bringing claims for violation of the

Telephone Consumer Protection Act, violation of the North Carolina Fair Debt Collection Act,

punitive damages, and intrusion upon seclusion. In its answer, defendant asserted three

affirmative defenses: (1) prior express consent, (2) failure to mitigate, and (3) setoff. Plaintiff

moves to strike the second and third defenses.

       For failure to mitigate, the answer only states: "Plaintiffs claims are limited to the extent

that plaintiff failed to mitigate plaintiffs alleged damages." For setoff, the answer states:

       USAA FSB is entitled to setoff Plaintiffs damages, if any, in connection
       with Plaintiffs credit card account with USAA FSB. Pursuant to the USAA
       Credit Card Agreement between the parties, under which USAA FSB has
       fully performed and Plaintiff has not, USAA FSB is entitled to setoff in the
       amount of $2,856.95. including interest and attorney' s fees as provided for
       by the USAA Credit Card Agreement and other applicable law.
Plaintiff argues the failure to mitigate defense is not stated with a requisite level of particularity

and plausibility for plaintiff to conduct discovery and respond to the defense. Plaintiff argues

that the setoff defense must be brought as a counterclaim.

       The motion is fully briefed and ripe for disposition.

                                           DISCUSSION

       "Federal Rule of Civil Procedure 12(f) permits a district court, on motion of a party, to

order stricken from any pleading any insufficient defense." Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (internal quotations omitted). In considering whether

to allow a motion to strike an affirmative defense, the Court applies the same pleading

requirements as those applied to a complaint; in other words, the Court considers whether the

defenses pleaded contain "more than labels and conclusions" or "a formulaic recitation." See

Racick v. Dominion Law Assoc., 270 F.R.D. 228, 233-34 (E.D.N.C. 2010) (following the

majority of courts in this circuit that mandate the same pleading requirements for affirmative

defenses as for complaints) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       The Court grants plaintiffs motion with respect to defendant's failure to mitigate

defense. Defendant's failure to mitigate defense is a bald assertion with no accompanying

facts-much less facts that would permit the Court to draw a reasonable inference that would

suggest a cognizable defense. Defendant appears to be tossing the defense into the case without

any basis for it, compelling plaintiff to commit time and resources to it during discovery. The

defense is therefore stricken. However, the Court grants defendant leave to amend its answer.

Haley Paint Co. v. E.I. Du Pont De Nemours & Co., 279 F.R.D. 331, 336 (D. Md. 2012)

("[W]hen affirmative defenses are stricken, the defendant should normally be granted leave to

amend.").



                                                  2
       Th,e setoff defense, on the other hand, is properly stated. Setoff is "an affirmative defense

which must be pied and proven by the party asserting it." Durham v. SM! Indus. Corp. , 882 F.2d

881 , 883 (4th Cir. 1989). Defendant references the relevant credit card agreement and even

provides a dollar amount. Defendant has plausibly stated that it has a viable offset defense and

plaintiffs motion to strike is denied.

                                            CONCLUSION

       For the reasons discussed above, plaintiffs motion is GRANTED as to defendant's

second affirmative defense. The Court STRIKES defendant' s second affirmative defense: failure

to mitigate.

       Defendant is permitted to amend its answer within 21 days of the date of entry of this

order to include properly pleaded affirmative defenses. Moreover, pursuant to Rule 15(a) of the

Federal Rules of Civil Procedure, leave shall be freely given if justice so requires should

defendant seek to amend the answers to include an affirmative defense, the existence of which is

uncovered during discovery.



        So ORDERED, this       / '/      day of April , 2020.




                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    3
